r   R     ."    V


                                                                                                       08/09/2022
                                L .41          %.;




          IN THE SUPREME COURT OF THE STATE OF MONTA                                               Case Number: DA 22-0300

                   Supreme Court Cause No. DA-22-0300


Terry F. Schaplow, P.C.
3825 Valley Commons Drive, Suite 1
Bozeman, MT 59718                                                             Vs Li.:D
Phone: (406) 587-2767
Attorney for Defendant/Appellant                                               AUG 0 9 2022
                                                                              Bowe n Greenwood
                                                                           e;terk of supreme Court
                                                                               seat,. nt Montane




 STATE OF MONTANA/CITY OF                                 Gallatin County Cause No,    DC-:

 BOZEMAN                                              3078

             Plaintiff and Respondent

    v.                                                Bozernan Municipal Court        rri(-11:;-

 MICHAEL JAY SCHAPLOW                                 2018-2964

 Defendant and Appellant

                                                               ORDER DISMISSING APPEAL


      Upon review of defendant/appellant's unopposed motion to disrri i 7,s appcill

and good cause appearing therefor, IT IS HEREBY ORDERED that

defendant/appellant's appeal is hereby dismissed.

      Dated tbis c-1 —day of. August, 20



                                     Chief Justice
Cc: Bozeman Municipal Court clerk: mwestbera@bozeman.net

     Bozeman City Attorney's office: bmcleanAbozeman.net

     defendant/appellant's attorney: tfschaplow®gmail.com